 


114 HR 5220 IH: Cyber Act of War Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5220 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2016 
Mr. Himes (for himself and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the President to develop a policy on when an action in cyberspace constitutes a use of force against the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cyber Act of War Act of 2016.   2.Policy on when an action in cyberspace constitutes a use of force against the United States (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the President shall—
(1)develop a policy for determining when an action carried out in cyberspace constitutes a use of force against the United States; and (2)revise the Department of Defense Law of War Manual accordingly.
(b)ConsiderationsIn developing the policy required by subsection (a)(1), the President shall consider the following: (1)The ways in which the effects of a cyber attack may be equivalent to the effects of an attack using conventional weapons, including with respect to physical destruction or casualties.
(2)Intangible effects of significant scope, intensity, or duration. (c)Report (1)In generalThe President shall submit to the congressional defense committees the policy required by paragraph (1) of subsection (a) and a copy of the Law of War Manual revised pursuant to paragraph (2) of such subsection.
(2)Congressional defense committeesIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a) of title 10, United States Code.  